DETAILED ACTION
	This is in response to the RCE filed on Sept 3rd 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/21 has been entered.

Response to Arguments
Applicant’s arguments, see pg. 8-10, filed 7/21/21, with respect to the rejection(s) of claim(s) 1-13 and 16-20 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Case, Jr. et al. US 2006/0136173 A1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. US 2012/0221687 A1 in view of Martinez et al. US 2010/0077017 A1 and Case, Jr. et al. US 2006/0136173 A1.


a media output device that plays media content (Fig. 2, paragraph 73 and Fig. 6 paragraph 68);
at least one processing device (Fig. 2);
a computer readable storage device storing instructions executed by at least one processing device (computer system has storage, processor and instructions – see Fig. 2):
receive a selection of a location-based media playlist, wherein location-based media playlist comprises playlist data that identify a set of media content items and define a route (interpretation note: “route” is not defined by the claims, according to the specification and claim 2, a “route” may include "an order"; in view of this disclosure, a "route" is reasonable construed to as being a list because a list inherently has an order; therefore, any playlist or list of songs would include a "route" under the broadest reasonable interpretation in view of the specification.  Hunter teaches media is associated with a location - paragraphs 39, 56, playlists have a set of media items and selecting a playlist – see Figs. 4, 6, paragraphs 52, 68, 90 and 98-100; thus Hunter teaches selection of a playlist having a set of items and a route);
determine a geographic location of the playback device (Fig. 4, 6, paragraphs 88 and 99);
identify a media content item of the playlist based on the determined location and route (augment user experience by selecting media based on user’s location – paragraph 42, Fig. 4, 6; identify specific media item based on location and route - paragraphs 100-103, Fig. 6 and paragraphs 106-107); and 
play the media content item (Fig. 6 step 610, paragraph 102 and paragraphs 106-109).

Hunter does not explicitly disclose adjust at least one of tempo and a volume of the media content item based on a distance to a geographic location associated with another media content item in the location-based playlist, but this is taught by Martinez as location based media delivery system (abstract) that adjusts the volume of a media item based on a physical distance to the location of another media item in the playlist (see paragraphs 5, 129 and 135).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunter with the volume adjustment taught by Martinez for the purpose of enhancing a media playback experience.  Martinez suggests that delivering playlists based on real-time data such as location improves user experience (paragraph 125).

The combination of Hunter and Martinez does not explicitly disclose a route “having an order of geographic locations, each geographic location in the route being associated with a media content item from the set of media content items” but this is explicitly taught by Case Jr. which teaches creating a route of ordered geographic locations and associating media to the specific geographic locations (see paragraph 96).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hunter and Martinez with the route having an order of geographic locations and associated media taught by Case Jr. for the purpose of enhancing media playback.  Case Jr. suggests this can provide particularly interesting information to a user because appropriate media is played along the route (paragraph 96).

Regarding claim 2, Hunter discloses a route-based rule, the rule is one of a direction, velocity, order and activity type (direction, velocity, order - paragraphs 42, 56, 105; activity type, i.e. driving – paragraph 110).

Regarding claim 3, Hunter discloses determining the media content item is associated with the geographic location (media is associated with geo location - paragraphs 39, 42, 56) and the rule is satisfied (deliver media that satisfies criteria such as location, speed, direction and orientation - paragraph 43).

Regarding claim 4, Hunter discloses a voice-over audio file (media includes audio files - paragraphs 39-40, 42, 56).

Regarding claim 5, Hunter discloses the voice-over audio is a user generated audio file recorded using the playback device (Fig. 13A, paragraph 134).

Regarding claim 6, Hunter discloses a network communication device that communicates with a server (Fig. 1A, paragraph 61), playing the media comprises streaming the media from the server  and receive the playlist from the server using the network (Figs. 1A-1B, paragraphs 62-64 and Fig. 4, paragraph 87).


determine a geographic location of the device (Fig. 4, 6, paragraphs 83, 88 and 99); and
transmit a location tag to a media server, wherein the location tag includes the location of the device and is usable by the server to associate media with a location (associate media with location, i.e. geo-tag media files - paragraphs 39, 56; tag/location information can be sent from user’s mobile device by using a geotag button – Fig. 13B item 1354 and paragraphs 134-136).

Regarding claim 8, it corresponds to claim 7 in that it receives a tag input, determines a location and transmits this data to a server for geotagging the media file.  Claim 8 further recites performing these steps twice.  This is rejected for similar reasons as those given above in regards to claim 7 (see Hunter paragraphs 135-136 and Figs. 13B, 13C).  Hunter also teaches define the route, wherein the route includes the first and second geographic locations (deliver media based on user's location and direction - paragraphs 43, 101, 105).

Regarding claim 9, Hunter discloses receive a voice-over tag input, determine location of the device (record audio file and determine location - Figs. 13A-13C, paragraphs 134-136); and record an audio file and transmit a location tag usable to associate the audio file with the location (record audio file and determine location - Figs. 13A-13C, paragraphs 134-136).



Regarding claim 11, Hunter discloses the trajectory includes at least one of velocity and direction (paragraphs 42, 49, 101 and 150).

Regarding claim 12, Hunter discloses determine trajectory information for the playback device (paragraphs 42, 49, 101 and 150) and the media content is identified based on location and trajectory (paragraphs 42, 49, 101 and 150).

Regarding claim 13, Hunter discloses determining a second location of the device (paragraph 103, Fig. 6) and calculating a change in the location of the device (paragraph 103, Fig. 6).

Regarding claim 16, it corresponds to claims 1 and 6; thus it is rejected for similar reasons.

Regarding claims 17-18, they correspond to claims 7 and 9 respectively; therefore, they are rejected for similar reasons.

Regarding claim 19, it is a method that corresponds to the system of claim 1; thus the corresponding parts are rejected for the same reasons.  Claim further recites a display device 

Regarding claim 20, it corresponds to claim 6 and thus is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Whitmyer, Jr. US 2013/0060908 A1 discloses a system for location-based streaming media where media content is associated with a location (abstract), and media is provided for “a pre-determined route” using GPS (paragraph 36).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975